                                                                                    FILED
                               UNITED STATES DISTRICT COURT
                                                                                  JAN 1 b m
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Newport News Division
                                                                             CLERK, U.S. DISTRICT COURT
                                                                                    NORFOLK. VA



 JUANITA JOHNSON,
 On behalf of D.J., a minor,

                    Plaintiff,

                       V.                                  Civil No. 4:19cv7


 ANDREW M. SAUL,
 Commissioner of Social Security,

                   Defendant.



                                       FINAL ORDER


       The matter before the Court is a Report and Recommendation regarding Cross-Motions for

Summary Judgment in a case brought by Plaintiff Juanita Johnson ("Plaintiff). Plaintiff sought

judicial review under 42 U.S.C. §§ 1383(c)(3) and 405(g) of the Social Security Commissioner's

("Defendant") denial of Supplemental Security Income for her son.

       The Motions were referred to the United States Magistrate Judge pursuant to the provisions

of28 U.S.C. § 636(b)(1)(B) and (C), Federal Rule of Civil Procedure 72(b), and Local Rule 72 for

report and recommendation. The Magistrate Judge found that a decision by the Administrative

Law Judge to deny Plaintiffs claim was supported by substantial evidence. ECF No. 18. The

Magistrate Judge also found that Plaintiffs Motion contained cumulative information. Id. at 38.

Accordingly, the Magistrate Judge recommended denying Plaintiffs Motion and granting

Defendant's Motion. ECF No. 18.
           By copy of the Report, each party was advised of the right to file written objections to the

    findings and recommendations made by the Magistrate Judge. Neither party has filed objections,

    and the time for doing so has expired.

           Having reviewed the record, and finding no error, the Court ADOPTS AND APPROVES

    the findings and recommendations set forth in the Magistrate Judge's Report and Recommendation

   (ECF No. 18). The Commissioner's decision is AFFIRMED. Plaintiffs Motion for Summary

    Judgment(ECF No. 12) is DENIED. Defendant's Motion for Summary Judgment(ECF No. 15)

    is GRANTED. This case is DISMISSED WITH PREJUDICE.


           Plaintiff is ADVISED that she may appeal from this Final Order by forwarding a written

    notice of appeal to the Clerk of the United States District Court, United States Courthouse, 2400

    West Avenue, Newport News, Virginia 23607. Said written notice must be received by the Clerk

    within sixty days from the date of this Final Order.

           The Clerk is REQUESTED to send a copy of this Order to Ms. Johnson and to the United

    States Attorney's Office.

           IT IS SO ORDERED.




                                                                     Arend^4,.rWright Allen
                                                                   United States District Judge


                       ■ 2020
TT^Norfol4>^irgini
             irginia
